         Case 3:20-cv-00186-DPM-BD Document 4 Filed 07/20/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

VERN SCHULDHEISZ                                                             PLAINTIFF

V.                          CASE NO. 3:20-CV-186-DPM-BD

MARK COUNTS, et al.                                                       DEFENDANTS

                                         ORDER

         Vern Schuldheisz, an inmate at the Sharp County Detention Center (Detention

Center), filed this civil rights lawsuit under 42 U.S.C. § 1983 claiming that Defendants

were deliberately indifferent to his serious medical needs during his time at the Detention

Center. (Doc. No. 2) For screening purposes, Mr. Schuldheisz has stated deliberate-

indifference claims against all Defendants.

         The Clerk of Court is directed to prepare summonses for Defendants Counts,

Martin, and Davis. The Marshal is directed to serve each Defendant with a summons and

a copy of the complaint, with any attachments (Doc. No. 2), without requiring

prepayment of fees and costs or security. Service for the Defendants should be effected

through the Sharp County Detention Center, Post Office Box 157, Ash Flat, Arkansas

72513.

         IT IS SO ORDERED, this 20th day of July, 2020.


                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE
